Order entered April 23, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-00926-CR

                      THE STATE OF TEXAS, Appellant

                                         V.

                 VINCENT RUSSELL GIORDANO, Appellee

               On Appeal from the County Criminal Court No. 3
                            Dallas County, Texas
                    Trial Court Cause No. M17-41558-C

                                      ORDER

      Before the Court is appellee’s April 20, 2020 motion to accept his reply to

additional authority and supplemental issue.      In his motion, appellee requests

permission to file a reply to the State’s supplemental authority and a supplemental

responsive brief, adopting the argument offered by appellee in State of Texas v. Brian

Carl Jones, Case No. 05-19-00927-CR. Appellee’s motion is GRANTED and

appellee’s brief tendered April 20, 2020, is ORDERED filed as of April 20, 2020.
/s/   ROBBIE PARTIDA-KIPNESS
      JUSTICE